DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on 03/02/2022. As directed by the amendment: claims 23 and 38 have been amended, claims 30, 41, and 42 has been cancelled, and claims 43 – 45 have been added.  Thus, claims 23 – 29, 31 – 40, and 43 – 45 are presently pending in this application.

Response to Arguments
Applicant’s arguments, see pages 8 – 10, filed 03/02/2022, with respect to claims 23 – 29, 31 – 40, and 43 – 45 have been fully considered and are persuasive.  The rejection of claims 23 – 29, 31 – 40, and 43 – 45 has been withdrawn. 

Double Patenting
All previous rejections have been overcome by the Terminal Disclaimer filed on 03/02/2022.

Allowable Subject Matter
Claims 23 – 29, 31 – 40, and 43 – 45 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts discovered during examination are: Chow (U.S. 2015.0328394), Morriss (U.S. 2008/0183128), Sampson (U.S. 2007/0185435), Jenkins (U.S. 10,166,369), and Jenkins (U.S. 11,167,109).
Regarding claim 23, cited prior arts do not teach a proximal irrigation tube having a proximal end and a distal end, wherein the distal end of the proximal irrigation tube connects to a proximal end of the malleable elongate shaft and the distal irrigation tube, shaping the malleable elongate shaft prior to inserting the lavage catheter instrument into the patient, and delivering the irrigation fluid in pulses from the syringe and through the at least one irrigation hole to lavage the paranasal sinus.
Regarding claim 38, cited prior arts do not teach that the distal irrigation tube has first and second lumens, a proximal irrigation tube having a proximal end and a distal end, wherein the distal end of the proximal irrigation tube connects to a proximal end of the malleable elongate shaft and the distal irrigation tube, shaping the malleable elongate shaft prior to inserting the lavage catheter instrument into the patient, delivering the irrigation fluid form the syringe, through the first lumen, and through the at least one irrigation hole to lavage the paranasal sinus.
Regarding claim 43, cited prior arts do not teach that the distal irrigation tube comprising a plurality of direct visualization markers disposed on the outer surface, a proximal irrigation tube having a proximal end and a distal end, wherein the distal end of the proximal irrigation tube connects to a proximal end of the malleable elongate shaft and the distal irrigation tube, shaping the malleable elongate shaft prior to inserting the lavage catheter instrument into the patient, delivering the irrigation fluid from the syringe and through the at least one irrigation hole to lavage the paranasal sinus.
Claims 24 – 29, 31 – 37, 39, 40, 44, and 45 are allowed due to their dependency on claim 23, claim 38, or claim 43.
Further, Applicant’s remarks filed on 03/02/2022 and reasons for allowance in parent applications (15/787,632 and 16/190,227) are adopted as part of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783   
ANH T. BUI
Examiner
Art Unit 3783



                                                                                                                                                                                                     /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783